DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities: there is insufficient antecedent basis for the limitations “said predetermined response” in claim 12 and “said coupling coefficient” in claim 13. Claims 12 and 13 should depend upon claim 3. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101,620 (hereinafter Cohen et al.). 

Regarding claim 1, Cohen et al. disclose: an optical response shaper and/or a modulator device with multiple injection, the device comprising: a resonator having an enclosed geometric structure; at least two injection optical waveguides between an input port and a second end, the optical waveguides passing the resonator at respective approach points; coupling regions between said resonator and said injecting waveguides at said approach points respectively, the coupling regions providing optical coupling between said resonator and said injecting waveguides; and an output port at a second end of one of said injection optical waveguides for providing a plurality of shapes of frequency or time or phase or intensity responses according to parameters of said injecting waveguides or of said coupling regions (claim 1) .

Regarding claim 2, Cohen et al. disclose: parameters of the coupling regions or the waveguides defining at least two Free Spectral Range states, wherein said at least two free spectral range states comprise a first, regular, state and at least one additional, larger period state (claim 2).

Regarding claim 3, Cohen et al. disclose: wherein at least one of said two coupling regions is configured with a coupling coefficient selected for said predetermined frequency or time or phase response (claim 3).

Regarding claim 4, Cohen et al. disclose: further comprising at least one electrode placed at the vicinity of at least one of said coupling regions, said additional electrode being for programmably altering a respective coupling coefficient to vary said predetermined frequency response or time response (claim 4).

Regarding claim 5, Cohen et al. disclose: comprising an electrode over each coupling region respectively, thereby to alter coupling coefficients at each coupling region (claim 5).

Regarding claim 6, Cohen et al. disclose: comprising one input port and a y-coupler to each of said injection waveguides (claim 6).

Regarding claim 7, Cohen et al. disclose: wherein each of said at least two injection waveguides comprises a respective coupling region (claim 7).

Regarding claim 8, Cohen et al. disclose: wherein a length along a first of said injection waveguides from a respective input port to a respective coupling region is different from a length of a second of said injection waveguides from a respective input port to a respective coupling region (claim 8).

Regarding claim 9, Cohen et al. disclose: wherein the enclosed geometric structure comprises a ring structure or a racetrack structure (claim 9).

Regarding claim 10, Cohen et al. disclose: comprising an electrode over one of said coupling regions, the electrode comprising one member of the group comprising a PN diode, PIN diode, MOS capacitor, a BJT transistor, an electrode that uses thermo-optic effect, and an electrode that uses the electro-optic effect (claim 10).

Regarding claim 11, Cohen et al. disclose: comprising an electrical element over at least one of said waveguides or waveguide conforming said resonator (claim 11).

Regarding claim 12, Cohen et al. disclose: wherein said predetermined response is one member of the group consisting of sinusoidal, triangular, square, combined dips and peaks, spikes, an interleaver, a fano-spectrum shape and a Parameters-Insensitive-Response (claim 12).

Regarding claim 13, Cohen et al. disclose: wherein said coupling coefficient is at least partly governed by a distance between said resonator and a respective waveguide or by the said waveguides' width, at a respective coupling region (claim 13).

Regarding claim 14, Cohen et al. disclose: configured to provide a constellation of points for quadrature amplitude modulation (QAM) (claim 14).

Regarding claim 15, Cohen et al. disclose: configured to provide one member of the group of modulations consisting of: Phase Shift Keying (PSK), Pulse Amplitude Modulation (PAM), Quadrature Amplitude Modulation (QAM) and Amplitude and Phase Shift Keying (APSK) (claim 15).

Regarding claim 16, Cohen et al. disclose: wherein said time or frequency or phase response is affected by an optical input power (claim 16).

Regarding claim 17, Cohen et al. disclose: comprising only one resonator and only one operating electrode for controlling a resonance condition in said device (claim 17).

Regarding claim 18, Cohen et al. disclose: a field programmable optical array comprising optical devices according to claim 1 connected together into a grid (claim 18).

Regarding claim 19, Cohen et al. disclose: a photonic signal processor comprising a plurality of the device of claim 1, connected together in a grid (claim 19).

Regarding claim 20, Cohen et al. disclose: an optical response shaper and/or a modulator device with multiple injection, the device comprising: a resonator having an enclosed geometric structure; at least two injection optical waveguides between an input port and a second end, the optical waveguides passing the resonator at respective approach points; coupling regions between said resonator and said injecting waveguides at said approach points respectively, the coupling regions providing optical coupling between said resonator and said injecting waveguides, parameters of the coupling regions or the waveguides defining at least two Free Spectral Range states; and an output port at a second end of one of said injection optical waveguides for providing frequency or time or phase or intensity responses according to said parameters of the injecting waveguides or of the coupling regions (claim 20).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (2018/0143461).

Regarding claim 1, Zheng et al. disclose: an optical response shaper and/or a modulator device with multiple injection, the device comprising: a resonator (204) having an enclosed geometric structure (Fig. 2, [0028], [0029]); at least two injection optical waveguides (two branches after the Y-junction) between an input port (from RSOA 104) and a second end (one of output 206 or 208 or 112), the optical waveguides passing the resonator at respective approach points (Fig. 2, [0028], [0029]); coupling regions (regions where waveguides meets the ring filter 204) between said resonator and said injecting waveguides at said approach points respectively, the coupling regions providing optical coupling between said resonator and said injecting waveguides (Fig. 2, [0028], [0029]); and an output port (112) at a second end of one of said injection optical waveguides for providing a plurality of shapes of frequency or time or phase or intensity responses according to parameters of said injecting waveguides or of said coupling regions (Fig. 2, [0028]-[0030]). 

Regarding claim 2, Zheng et al. disclose: parameters of the coupling regions or the waveguides defining at least two Free Spectral Range states ([0030]), wherein said at least two free spectral range states comprise a first, regular, state and at least one additional, larger period state (implicitly taught by the ring filter 204 coupled to the two injection waveguides). 

Regarding claim 3, Zheng et al. disclose: wherein at least one of said two coupling regions is configured with a coupling coefficient selected for said predetermined frequency or time or phase response (implicitly taught by the ring filter 204 coupled to the two injection waveguides, coupling coefficient is inherently present between the waveguides and the ring filter). 

Regarding claim 6, Zheng et al. disclose: comprising one input port and a y-coupler (207) to each of said injection waveguides (Fig. 2, [0028]-[0030]). 

Regarding claim 7, Zheng et al. disclose: wherein each of said at least two injection waveguides comprises a respective coupling region (Fig. 2, [0028]-[0030]). 

Regarding claim 9, Zheng et al. disclose: wherein the enclosed geometric structure comprises a ring structure (204) or a racetrack structure (Fig. 2, [0028]-[0030]).

Regarding claim 13, Zheng et al. discloses: wherein said coupling coefficient is at least partly governed by a distance between said resonator and a respective waveguide or by the said waveguides’ width, at a respective coupling region (inherent that less coupling occurs when waveguide is further away from resonator).

Regarding claim 16, Zheng et al. discloses: wherein said time or frequency or phase response is affected by an optical input power (inherent).

Regarding claim 20, Zheng et al. disclose: an optical response shaper and/or a modulator device with multiple injection, the device comprising: a resonator (204) having an enclosed geometric structure (Fig. 2, [0028], [0029]); at least two injection optical waveguides (two branches after the Y-junction) between an input port (from RSOA 104)and a second end (one of output 206 or 208 or 112), the optical waveguides passing the resonator at respective approach points (Fig. 2, [0028], [0029]); coupling regions (regions where waveguides meet the ring filter 204) between said resonator and said injecting waveguides at said approach points respectively, the coupling regions providing optical coupling between said resonator and said injecting waveguides (Fig. 2, [0028], [0029]), parameters of the coupling regions or the waveguides defining at least two Free Spectral Range states ([0030]); and an output port (112) at a second end of one of said injection optical waveguides for providing frequency or time or phase or intensity responses according to said parameters of the injecting waveguides or of the coupling regions Fig. 2, [0028]-[0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461).

Regarding claim 8, Zheng et al. do not disclose: wherein a length along a first of said injection waveguides from a respective input port to a respective coupling region is different from a length of a second of said injection waveguides from a respective input port to a respective coupling region.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical response shaper/modulator device comprising two injection waveguides each having a length. It would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length of each injection waveguide by routine experimentation.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461) in view of Kato (2009/0046748).

Regarding claim 4, Zheng et al. do not explicitly disclose: further comprising at least one electrode placed at the vicinity of at least one of said coupling regions, said additional electrode being for programmably altering a respective coupling coefficient to vary said predetermined frequency response or time response. 
Kato discloses: two electrodes (25, 27) provided with a ring resonator (23) (Fig. 1, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng as modified by coupling two electrodes to the ring filter 204 in order to tune the wavelength of the device. The device of Zheng as modified discloses: said additional electrode being for programmably altering a respective coupling coefficient to vary said predetermined frequency response or time response.

Regarding claim 5, Zheng as modified discloses: comprising an electrode over each coupling region respectively, thereby to alter coupling coefficients at each coupling region (two electrodes coupled to the ring filter, see the rejection of claim 4). 

Regarding claim 10, Zheng et al. do not explicitly disclose: comprising an electrode over one of said coupling regions, the electrode comprising one member of the group comprising a PN diode, PIN diode, MOS capacitor, a BJT transistor, an electrode that uses thermo-optic effect, and an electrode that uses the electro-optic effect. 
Kato discloses: two electrodes (25, 27) provided with a ring resonator (23); an electrode that uses thermo-optic effect (Fig. 1, [0034], [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by coupling two electrodes to the ring filter 204 in order to tune the wavelength of the device. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461) in view of Dallesasse et al. (2011/0085572).

Regarding claim 11, Zheng et al. do not disclose: comprising an electrical element over at least one of said waveguides or waveguide conforming said resonator. 
Dallesasse et al. disclose: a heater or current injection electrode, which changes the refractive index in the waveguide layer ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by adding an electrical element over at least one of the waveguides in order to tune the output of the device. 

Regarding claim 17, Zheng et al. disclose: comprising only one resonator (204) (Fig. 2, [0028], [0029]).
Zheng et al. do not disclose: only one operating electrode for controlling a resonance condition in said device.
Dallesasse et al. disclose: a heater or current injection electrode, which changes the refractive index in the waveguide layer ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by adding an electrical element over at least one of the waveguides in order to tune the output of the device. The device as modified discloses: for controlling a resonance condition in said device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461) in view of Djordjev et al. (2006/0078254).

Regarding claim 12, Zheng et al. do not explicitly disclose: wherein said predetermined response is one member of the group consisting of sinusoidal, triangular, square, combined dips and peaks, spikes, an interleaver, a fano-spectrum shape and a Parameters-Insensitive-Response.
Djordjev et al. disclose: ring resonator structure with square filter response ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by forming a ring resonator as disclosed by DJordjev in order to obtain a square filter response. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461) in view of Debregeas (2015/0215043).

Regarding claim 14, Zheng et al. do not disclose: configured to provide a constellation of points for quadrature amplitude modulation (QAM). 
Debregeas discloses: optical device used for quadrature amplitude modulation (QAM) (Fig. 6, [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by adding the elements of Debregeas in order to use the device for quadrature amplitude modulation. The device as modified discloses: configured to provide a constellation of points for quadrature amplitude modulation (QAM).

Regarding claim 15, Zheng et al. do not disclose: configured to provide one member of the group of modulations consisting of: Phase Shift Keying (PSK), Pulse Amplitude Modulation (PAM), Quadrature Amplitude Modulation (QAM) and Amplitude and Phase Shift Keying (APSK). 
Debregeas discloses: optical device used for quadrature amplitude modulation (QAM) (Fig. 6, [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng as disclosed by Debregeas in order to use the device for quadrature amplitude modulation. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2018/0143461) in view of Welch et al. (7,751,658).

Regarding claim 18, Zheng et al. do not disclose: a field programmable optical array comprising optical devices according to claim 1 connected together into a grid. 
Welch et al. disclose: a photonic integrated circuit including: a plurality of modulated sources (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by forming a plurality of device of Zheng and connecting them in a grid in order to output optical signals over a wide wavelength range.

Regarding claim 19, Zheng et al. do not disclose: a photonic signal processor comprising a plurality of the device of claim 1, connected together in a grid. 
Welch et al. disclose: a photonic integrated circuit including: a plurality of modulated sources (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng by forming a plurality of device of Zheng and connecting them in a grid in order to output optical signals over a wide wavelength range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunn et al. (2005/0286602), He (2008/0123701) and Sato (2009/0122817).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828